Citation Nr: 1308185	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-50 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin rash, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial evaluation in excess of 30 percent for PTSD. 

4.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease (CAD). 

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board notes that during the pendency of this appeal, the Veteran also filed claims with the RO in Columbia, South Carolina, but he has not authorized transfer of these claims to that jurisdiction. 

In pertinent part of an April 2007 rating decision, the Hartford RO denied entitlement to service connection for a skin rash, bilateral hearing loss, a psychiatric disorder, and PTSD.  The Veteran submitted a timely notice of disagreement as to these issues.  The Veteran was subsequently awarded service-connection for bilateral sensorineural hearing loss in a September 2009 rating decision, and he did not appeal that award.  

In a March 2009 rating decision, the Veteran was awarded service-connection for PTSD and assigned a 10 percent evaluation, effective from April 23, 2007.  The Veteran appealed the initial assigned 10 percent rating for his PTSD.  

In a February 2011 rating decision, the Veteran was awarded service-connection for CAD and assigned a 30 percent evaluation, effective from December 30, 2010.  The Veteran appealed the initial assigned evaluation. 

An April 2011 rating decision deferred adjudication of the matter of entitlement to TDIU.

In a January 2012 rating decision, the Columbia RO determined that there was clear and unmistakable error  in the assigned effective date of April 23, 2007 for the award of service connection for PTSD and assigned the Veteran an earlier effective date of November 26, 2006 for the award of service connection for PTSD.  The RO then increased the assigned evaluation for PTSD from 10 to 30 percent disabling as of the date of the award of service connection.  The RO also found that an earlier effective date of August 31, 2010 for the award of service connection for CAD was appropriate based on the effective date of the new law for presumptive conditions, and then increased the assigned evaluation for CAD from 30 to 60 percent disabling.  The Veteran has expressly indicated his desire to continue his appeals for higher evaluations for his service-connected PTSD and CAD.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Issues Not on Appeal 

The Board also notes that in a December 2012 correspondence from the Veteran to his United States Senator, the Veteran indicated that he has a pending appeal for an increased rating for his service-connected diabetes mellitus.  The Veteran was awarded service-connection for his diabetes in an April 2011 rating decision.  A review of the claims folder and the electronic records on the Virtual VA paperless claims processing system does not reflect that the Veteran has submitted a notice of disagreement to this matter.  However, it appears that there may be temporary claims folders at the Columbia RO based on the number of documents referenced, but missing, from the Veteran's claims folder and electronic records.  As it is unclear whether this matter is pending on appeal to the Board, it is referred back to the Agency of Original Jurisdiction (AOJ) for clarification and appropriate action at this time. 

In addition, the Veteran has filed claims for entitlement to service connection for chronic obstructive pulmonary disease, sleep apnea, diabetic retinopathy, diabetic neuropathy in the left and right upper extremities, and diabetic neuropathy in the left and right lower extremities, but they have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of increased rating for PTSD and CAD as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2013 correspondence, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to service connection for a skin rash, to include as due to Agent Orange exposure.

2.  In a February 2013 correspondence, the Veteran specifically stated that he wished to withdraw his appeal of entitlement to service connection for a psychiatric disorder, other than PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for a skin rash.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for a psychiatric disorder, other than PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2012).

The Veteran perfected his appeal as to the denial of the claims for entitlement to service connection for a skin rash and a psychiatric disorder, other than PTSD.  Significantly, in correspondence received by VA in February 2013, the Veteran specifically stated that he wished to withdraw his appeal as to these matters.  See the Veteran's February 2013 Statement in Support of Claim. 

The Veteran's request to withdraw these issues was made in writing, on letters containing the Veteran's name and file number as is required by 38 C.F.R. § 20.204(b).  The Board accordingly finds that the Veteran's withdrawal request qualifies as valid withdrawals of the issues.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issues, and they are dismissed.


ORDER

The appeal of entitlement to service connection to a skin rash is dismissed.

The appeal of entitlement to service connection to a psychiatric disorder, other than PTSD, is dismissed.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As noted above in the Introduction, a review of the Virtual VA paperless claims processing system indicates that a temporary claims folder was created at the RO in Columbia, South Carolina in conjunction with a January 2012 rating decision that awarded earlier effective dates and increased ratings for the service-connected PTSD and CAD.  The January 2012 rating decision contained in the Virtual VA system suggests that a number correspondences as well as medical records are missing from the Veteran's claims folder and electronic records.  For instance, the Veteran's November 2007 notice of disagreement and December 2010 substantive appeal in conjunction with his PTSD claim, as well any statement of the case issued in that matter, may be contained in that temporary claims folder.  In addition, the copies of  the May 2011 VA psychiatric and heart examination reports and copies of VA treatment records from VA medical Center in West Haven from October 2010 to January 2011 appear to have been printed, but are not contained in the Veteran's claims folder.  A number of private treatment records also appear to be contained in the temporary claims folder. 

As the information contained in the temporary claims folder is highly relevant to the current increased rating issues on appeal, they need to be associated with the claims folder prior to adjudication of these claims. 

PTSD 

A review of the record does not reflect that the Veteran has been issued a supplemental statement of the case (SSOC) for his PTSD claim after the Columbia RO's receipt of the aforesaid evidence pertaining to that claim.  VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case (SOC) or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a SSOC.  See 38 C.F.R. § 19.31 (2012).

CAD 

In the April 2011 rating decision, the Hartford RO awarded service connection for CAD and assigned a 30 percent disability evaluation, effective December 10, 2010. The Veteran expressed disagreement with this disability evaluation in a May 2011 statement (which has not yet been associated with the claims folder, but the contents of that letter is reflected in a subsequent January 2012 rating decision, in which the  assigned evaluation was increased from 30 to 60 percent disabling).  The Board accepts the aforementioned statement as a timely notice of disagreement with respect to the initial rating assigned for CAD.  See 38 C.F.R. § 20.201 (2012).  Although the Veteran was awarded an increased evaluation to 60 percent, effective from date of service connection in the January 2012 rating decision, he has not yet been issued a Statement of the Case (SOC) with respect to initial increased rating claim.  Moreover, in a December 2012 and February 2013 statements, the Veteran expressed his desire to continue with the appeal of his initial increased rating claim for his service-connected CAD.  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 270-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

TDIU 

Governing case law holds that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU rating as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran filed a claim for TDIU and the Hartford RO deferred adjudication of the claim in April 2011 pending further development.  The claim for TDIU has been raised and development has been started at the RO.  On remand, it should continue to develop the TDIU claim in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with any applicable policies, the temporary folders created at the Columbia and/or Hartford ROs should be consolidated with the Veteran's claim folder.

2.  Issue a SOC with respect to the Veteran's claim seeking entitlement to a higher initial disability evaluation for the service-connected CAD, currently rated as 60 percent disabling.  The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.

3.  After a review of the record, the RO/AMC should determine whether any additional development, to include new VA examinations, is needed in conjunction with the PTSD and TDIU claims. 

4.  Thereafter, the RO/AMC should adjudicate the Veteran's TDIU claim and readjudicate his PTSD claim, in light of all pertinent evidence and legal authority.  It's adjudication of the rating assigned for the Veteran's PTSD disability should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made) are appropriate.  If the benefits sought are not granted to the Veteran's satisfaction, send him and any representative a SSOC and give them time to respond to it before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


